52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Gary Lloyd BRUCE, Appellant.
No. 94-1841
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 6, 1995Filed:  Apr. 25, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Following his conviction in federal court on drug charges, Gary Bruce moved under Federal Rule of Criminal Procedure 41(e) for the return of property seized from his residence and from a storage locker he had rented.  He claimed the government continued to hold the property without having instituted a forfeiture action.  The district court,1 after being informed that state forfeiture proceedings had been initiated with respect to some of Bruce's property, denied the motion without prejudice.


2
Bruce appeals, seeking only the return of all noncontraband items not subject to the state forfeiture action.2  The government asserts that, during the pendency of this appeal, it sent the nonforfeitable property to Bruce at the prison where he is confined, but the prison refused delivery and returned the property to the government;  the government notified Bruce of its efforts and offered to deliver the property to a person designated by him;  although Bruce has failed to designate a recipient, the government is still willing to return his property;  and the appeal is therefore moot.


3
In light of the government's pending offer to return Bruce's property and his failure to designate a recipient, we agree that this appeal is moot.  Cf. Holstein v. City of Chicago, 29 F.3d 1145, 1147 (7th Cir. 1994).  If the property remains unreturned after Bruce provides the government with the requested designation, we note that the district court denied Bruce's motion without prejudice.  We remand for further proceedings, if any, consistent with this opinion.


4
Accordingly, the appeal is dismissed and remanded.



1
 The Honorable Harry H. MacLaughlin, Senior United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota


2
 Bruce's motion to file a supplemental brief is granted.  In the brief he clarifies what items are at issue here